Citation Nr: 0217767	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  93-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a 
gunshot wound to the 
right thigh.



REPRESENTATION

Appellant represented by:	Andrew W. Green, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had recognized guerilla service from October 
1943 to May 1945, and regular Philippine Army service from 
May 1945 to January 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of September 
1992 by the Department of Veterans Affairs (VA) Manila 
regional office (RO) which reopened a claim for service 
connection for residuals of a gunshot wound to the right 
thigh, but denied service connection for the claimed 
disability.  In April 1996, the Board denied an appeal of 
that decision.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims 
(Court).  In February 1998, the Court granted a joint 
motion to vacate the part of the Board's decision that 
denied service connection for residuals of a gunshot wound 
to the right thigh, and remanded the issue to the Board.  
In February 1999, the Board remanded the claim to the RO 
for additional development.  The requested development has 
since been completed, and the case has been returned to 
the Board for further appellate review.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
service connection for residuals of a gunshot wound of the 
right thigh has been obtained, and the VA has satisfied 
the duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran engaged in combat during service.  

3.  The veteran's history of sustaining a gunshot wound to 
the right thigh is consistent with the circumstances or 
hardships of his service.

4.  The history of sustaining a gunshot wound of the right 
thigh is not contradicted by clear and convincing 
evidence.  

5.  A VA physician has offered an opinion that the 
veteran's current disability of the right thigh is 
consistent with a gunshot wound.


CONCLUSION OF LAW

Residuals of a gunshot wound to the right thigh were 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements 
of the case (SSOCs) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A letter sent by the RO to the veteran 
in August 2002 specifically discussed the VA's duties 
under the VCAA.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to 
duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has been afforded a VA examination 
in connection with his claim for service connection for a 
right thigh disorder.  He has submitted medical opinions 
regarding his current right thigh disorder.  The record 
includes his service medical records and post service 
treatment records.  The veteran has declined a hearing.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, 
no further assistance to the veteran with the development 
of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  The VA has 
satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending 
of the VA's resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors but basically it means that the 
facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by 
a veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the VA 
to administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within 
the presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word ``Chronic.''  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service-connection in 
each case shall be recorded in full.  38 U.S.C.A. 
§ 1154(b).  

Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no 
official record of such incurrence or aggravation.  38 
C.F.R. § 3.304(d).

III.  Background Information

As noted above, the veteran had recognized guerilla 
service from October 1943 to May 1945, and regular 
Philippine Army service from May 1945 to January 1946.  
The veteran's service medical records do not contain any 
references to any gunshot wounds.  Service medical records 
dated in May through August 1945 show that he was 
hospitalized for treatment of appendicitis and underwent 
an appendectomy.

An Affidavit for Philippine Army Personnel dated in 
January 1946 reflects that from the period from October 
1943 to May 1945 the veteran was assigned to an infantry 
unit.  It was stated that the unit saw action against the 
enemy from "San Fernando, La Union; Bessang, I. Sur; up to 
K.P. 90 Mt Trail, Mt Province where enemy surrendered."  
Section five of the affidavit requests a chronological 
record of wounds and illness incurred from 8 Dec 41, to 
date of return to military control, showing all wounds and 
illness incurred.  The only entry in that section was a 
reference to the appendicitis treated from May 1945 to 
September 1945 at the Bessang, I.S. Base Hospital.  
Section six of the affidavit pertains to individual 
decorations, citations and awards.  There it was noted 
that the veteran received the Philippine Liberation Medal 
and ribbon.  The entries on the affidavit are typed.  At 
the bottom of the affidavit there is the veteran's 
signature, and a standardized statement that "I have read 
the following affidavit and swear that the information set 
forth therein is true to the best of my knowledge, 
information, and belief."  The document is also signed by 
a 1st lieutenant with the title Summary Court Officer.  

In March 1953, the veteran submitted a written statement 
from R. A. Quitquit, M.D., dated in June 1952.  The 
document indicates that the doctor examined the veteran in 
December 1951 and the findings included a scar (wounds) in 
the right thigh thru and thru and shrapnel scar at the 
back.  

In an application for disability compensation submitted by 
the veteran in March 1953, he reported that he had been 
treated in February 1942 for shrapnel wounds of the back 
and in February 1944 for a gunshot wound, through and 
through, of the right thigh.  He also reported treatment 
in service for an ulcer and appendicitis.  

The veteran also submitted an affidavit dated in January 
1953 signed by [redacted] and [redacted].  They 
stated that they were ex-serviceman and knew of the fact 
that during their engagement with the enemy at San Emilio, 
Ilcos Sur on or about February 22, 1944, the veteran 
received a gunshot wound, through and through on the right 
thigh.  

In March 1954, the United States Army reported that the 
name [redacted] appeared in the reconstructed Guerrilla 
roster of A Co, 15th Inf Regt, USAFIP-NL which was 
recognized and ordered into the service of the Armed 
Forces of the United States on 1 Oct 43.  Records 
indicated that he was present with his unit at Ilocos Sur 
from 23 Aug 42 to 30 Sep 44.  It was further stated that 
the name of [redacted] appeared in the 
reconstructed guerilla roster of L Co, 3d Bn, 15th Inf 
USAFIP-NL which was recognized and ordered into the 
service of the Armed Forces of the United States on 1 Oct 
43.  Records indicated that he was present with his unit 
wounded and sick at Sn Emilio, Ilocos Sur from 22 Feb 44 
to 13 Apr 44.  

On a separate form titled additional information, it was 
reported that the beginning date of the veteran's service 
in the Armed Forces of the United States was 11 Oct 43, 
and that he had been honorably discharged.  He reportedly 
had recognized guerilla service from 11 Oct 43 to 17 May 
45, and Regular PA service from 18 May 45 to 7 Jan 46.  

In a rating decision of March 30, 1954, the RO denied 
service connection for a gunshot wound of the right thigh, 
a shell fragment wound of the back, and a peptic ulcer.  
The RO granted service connection for a post operative 
appendectomy scar rated as noncompensably disabling.  The 
RO stated that, in the absence of official records of 
incurrence or existence of a GSW right thigh of 2-22-44 
and failure to mention disability on processing affidavit, 
the other evidence was inadequate to establish the claim.

In September 1965, the veteran submitted a written 
statement from Rufino J. Garcia, Senior Resident Physician 
at La Union Provincial Hospital.  The statement indicates 
that the veteran had reported complaints of pain and 
numbness of the back and right lower extremity and had 
been examined with findings of (1) contracting scar left, 
paravertebral region close to 8th thoracic vertebra, and 
(2) GSW scar anterior surface inferior third right thigh 
as entrance and middle third right postero-medial surface 
as exit.  

In July 1991, the veteran requested that his claim for a 
gunshot wound incurred during combat duty in February 1944 
be reopened.  He submitted a duplicate copy of the 
previously considered affidavit from two former 
servicemen, and a medical statement dated in July 1992 
from Godofredo S. Reyes, M.D., which indicated that 
examination of the veteran revealed a scar, gunshot wound, 
thru and thru, lower 3rd, thigh, right - in an encounter 
with the enemy at Sn Emilio, Ilocos in February 1944.  

In a decision of September 1992, the RO denied service 
connection for a gunshot wound of the right thigh as the 
condition was not shown during service.  The veteran 
perfected an appeal of that decision.  In May 1995, the 
Board remanded the case for additional development of 
evidence.  In August 1995, the veteran submitted a private 
X-ray report dated in July 1995.  The report shows that 
the veteran claimed that he was shot on the distal third 
of the right thigh and on the distal third of the left 
lower leg in 1944.  Since then he was hospitalized due to 
pain in the right and left lower extremities.  On physical 
examination, he was limping with support from a cane.  
Otherwise physical examination revealed normal findings.  
A few days prior to the consultation he reportedly had 
shooting pain on the right leg radiating to the back.  The 
provisional diagnosis when the X-rays were requested was 
gunshot wound T/C old fracture.  An X-ray of the thigh 
reportedly showed no indication of any old fracture or 
healing on the cortex of the femur.  No bony erosions were 
noted.  The impression was negative for fracture.  An X-
ray of the lower leg showed that the cortex of the tibia 
and fibula were intact.  The impression was negative for 
fracture.  An X-ray of the hip was interpreted as showing 
no signs of dislocation or fracture in the hip bones or 
joints.  The impression was negative for fracture or 
dislocation.

The veteran also submitted a letter dated in July 1994 
from G. S. Reyes, M.D., which shows that review of the 
veteran's records showed that he had been hospitalized in 
October 1992 and March 1995 for rheumatoid arthritis, and 
hospitalized on multiple occasions for pulmonary 
tuberculosis.  The physician also reported that in July 
1992 he had issued a medical certificate stating that the 
veteran had a scar from a gunshot wound, thru and thru, at 
the lower third of the right thigh due to an encounter 
with the enemy during World War II.  

The Board issued a decision confirming the denial of the 
claim in April 1996.  The veteran appealed to the Court.  
Subsequently, in February 1998, the Court granted a joint 
motion to vacate the Board's decision.  In the joint 
motion, it was noted that the veteran had not been 
afforded a VA examination, as was required by the duty to 
assist.  In addition, it was noted that the veteran had 
alleged that he was specifically involved in combat during 
service, and had stated that he had received a Purple 
Heart.  As a result, the Board was instructed to attempt 
to obtain any further military personnel records, and to 
discuss the analysis under 38 U.S.C.A. § 1154(b) as 
defined by the Federal Circuit in Collette v. Brown, 82 
F.3d 389, 392 (Fed.Cir. 1996).  Subsequently, in February 
1999, the Board remanded the case to the RO for the 
purpose of obtaining the development requested in the 
joint motion.  

The RO subsequently contacted the National Personnel 
Records Center (NPRC) and requested that they provide any 
information verifying the veteran's receipt of the Purple 
Heart Medal, including the date and disability for which 
it was awarded.  The NPRC subsequently responded in May 
1999 that they could not identify a record based on the 
information furnished.  They requested submission of a 
hard copy of VA Form 3101 and a completed "Questionnaire 
about military service (NA 13075) for further search.  The 
RO subsequently submitted another request for information 
directed to the U.S. Army Reserve Personnel Center, 
requesting verification of receipt of a Purple Heart.  In 
May 1999, the U.S. Army Reserve Personnel Center responded 
by stating the RO should see prior report dated 3/16/54.  
This was a reference to the Request for Army Information 
(VA Form 3101) which had been completed by the Army in 
March 1954.    

In July 2001, the RO contacted the NPRC and noted that the 
response of May 1999 was not satisfactory.  They again 
requested a response to the question of whether the 
veteran was ever awarded a Purple Heart Medal.  In 
September 2001, the NPRC responded that no Purple Heart 
Medal was issued.  

The veteran was afforded a VA examination in March 1999.  
The report shows that the examiner reviewed the claims 
file.  On examination, there was an antero lateral 
proximal 1/3 right thigh depressed scar measuring 1 by 1 
centimeter.  The scar was nontender.  There was no visible 
muscle atrophy.  X-rays of the right thigh revealed normal 
osseous findings and were negative for residuals of an old 
fracture.  The pertinent diagnosis was gunshot wound right 
thigh.  It was further noted that residuals of his gunshot 
wound were the scars visible over his right thigh; 
incurred during the war (WW II) as narrated by the 
patient.  The examiner commented that the gunshot wound 
was most probably sustained during WW II while fighting as 
narrated by the patient.  In an addendum dated May 1999, 
it was noted that the veteran had no complaints of pain 
over the right thigh and negative weakness over the right 
thigh as based on previous physical examination findings.  

A VA examination report dated in September 2000 shows that 
the veteran complained of sharp muscle pain and joint 
pains in the right knee, constant, and moderate to severe 
in degree.  Examination was positive for a gunshot wound 
right thigh, treated in a field hospital, other details 
not recalled by veteran.  The muscles injured were Muscle 
Group XIV.  There were no associated injuries affecting 
bony structures, nerves or vascular structures.  The 
veteran described the pain as a stabbing pain that was 
sharp in nature, but he was still able to move the joint 
through the functional range of motion.  There was easy 
fatigability.  There was a 1+ centimeter depressed oval 
scar over the distal third antero lateral aspect of the 
right thigh.  No other wounds or scars of the right thigh 
were noted.  There were no adhesions and no tendon damage.  
There was also no bone, joint or nerve damage.  Muscle 
strength was 4/5.  There was no muscle herniation.  The 
muscle group could move the right knee joint through the 
functional range of motion.  The range of motion of the 
right knee was from 0 to 100 degrees.  The pertinent 
diagnosis was residual of GSW right thigh.  The examiner 
gave his opinion that there was no evidence of a through 
and through gunshot wound of the right thigh.  He also 
stated that there was no atrophy of the muscle involved.  
Finally, he opined that the easy fatigability and weakness 
and pain was due to the veteran's advanced age and not due 
to the gunshot wound.  

In a separate report dated in November 2000 the VA 
examiner stated that:

I cannot say so with certainty if the GSW was 
incurred during active duty.  For this, I only 
have the veteran's word and history given during 
the medical interview and he says this was 
incurred during the war (World War II) and that 
he was treated in a field hospital for this.  
Frankly, I have no reason to doubt him.  

In March 2002, the veteran submitted a letter from Dr. 
Godofredo S. Reyes which stated that the veteran had come 
down to show his scars from during World War II when he 
was wounded in an encounter with the Japanese.  On 
examination, there were the following findings:  GSW right 
thigh scar (a) wound entrance at approximal portion, .4cm-
4mm; and (b) scar wound of exit at the back of thigh, .8 
cm-8mm.  It was stated that the veteran had been given a 
Purple Heart Medal but could no longer locate it.  

IV.  Analysis

After reviewing the pertinent evidence, the Board finds 
that the veteran was involved in combat during service.  
In addition to his own account of having been involved in 
combat, the Board notes that the Affidavit for Philippine 
Army Personnel dated in January 1946 also reflects that 
the veteran's unit saw action against the enemy during the 
relevant period of time.  The veteran has presented 
satisfactory lay or other evidence of service incurrence 
or aggravation of a disease or injury, which is consistent 
with the circumstances or hardships of his service.  
Therefore, an evidentiary presumption of service 
connection arises and the burden shifts to the government 
to disprove service incurrence or aggravation by clear and 
convincing evidence.  38 U.S.C.A. § 1154(b).  

The Board finds that there is no clear and convincing 
evidence showing that the veteran did not incur a gunshot 
wound of the right thigh in service.  The main item of 
evidence which weighs against the claim is the affidavit 
dated in 1946 which lists a history of appendicitis, but 
does not list a history of having received a gunshot wound 
to the right thigh.  Although signed by the veteran, the 
Board notes that the responses on the questionnaire were 
typed.  This suggests that it was typed up by someone 
other than the veteran.  It is unknown if the person 
preparing the document prepared it based on a history 
being supplied by the veteran, or instead based it simply 
upon the available service medical records.  For these 
reasons, the Board finds that the affidavit is not enough 
to rebut the presumption that a gunshot wound of the right 
thigh was incurred in combat service.

The Board further notes that the VA examiner has given an 
opinion that the veteran's current wound is consistent 
with the gunshot wound history described by the veteran.  
After considering all of the evidence of record, the Board 
finds that the veteran sustained a right thigh gunshot 
wound in service, and currently has a residual scar.  
Accordingly, the Board concludes that residuals of a 
gunshot wound to the right thigh were incurred in service.


ORDER

Service connection for residuals of a gunshot wound to the 
right thigh is granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

